36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Moyston G. HENRY, Petitioner Appellant,v.Edward W. MURRAY, Respondent Appellee,and ATTORNEY GENERAL OF the COMMONWEALTH OF VIRGINIA, Respondent.
No. 94-6084.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided September 26, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-441-R).
Moyston G. Henry, appellant pro se.
Linwood Theodore Wells, Jr., Asst. Atty. Gen., Richmond, VA, for appellee.
W.D.Va.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's* order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the opinion of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Henry v. Murray, No. CA-93-441-R (W.D.Va. Jan. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993), the parties agreed to proceed before a magistrate judge and file any appeal directly in this Court